             Case 1:21-cv-00124-TSC Document 16 Filed 02/08/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



    TAHIRIH JUSTICE CENTER, et al.,

    Plaintiffs,

    v.
                                                         Civil Action No. 1:21-cv-124-TSC
    ALEJANDRO MAYORKAS,1 et al.,

    Defendants.




                  JOINT STIPULATION TO HOLD CASE IN ABEYANCE




1
  On February 2, 2021, Alejandro Mayorkas became the Secretary of Homeland Security.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, he is automatically substituted as
a party.
          Case 1:21-cv-00124-TSC Document 16 Filed 02/08/21 Page 2 of 3




                                         STIPULATION

       On January 28, 2021, the Court ordered the parties to meet and confer and file a joint status

report no later than March 5, 2021 addressing the following: “1) whether the current dispute has

been mooted or the parties anticipate that it will be mooted; 2) whether the parties wish to stay this

action for any reason, including the parties’ negotiations over resolving this dispute; or 3) whether

the parties agree that this litigation should continue as anticipated pursuant to the federal rules,

local rules or a scheduling order.” The parties have met and conferred by email and agree that

these proceedings should be held in abeyance, as long as the preliminary injunction entered in

Pangea Legal Servs. v. U.S. Dep’t of Homeland Sec., No. 3:20-cv-09253-JD (N.D. Cal. Jan. 8,

2021), and Immigration Equality v. U.S. Dep’t of Homeland Sec., 3:20-cv-09258-JD (N.D. Cal.

Jan. 8, 2021), remains in place. Both Pangea Legal Servs. and Immigration Equality are stayed

pending further order, and a status report is due April 19, 2021.

       The parties seek an abeyance because the Rule at issue in this case is currently under review

by the Departments, and holding this case in abeyance will allow incoming Department leadership

time to consider the issues in this case and to review the Rule. The parties further propose to submit

a status report to the Court within 90 days, updating the Court on the status of the Rule. This Joint

Stipulation is without prejudice to either side requesting, prior to the filing of the 90-day status

report, to have the case recalendared.

Respectfully submitted,

By:      /s/ Gary DiBianco                          By:    /s/ Christina P. Greer

Gary DiBianco (D.C. Bar No. 458669)                 CHRISTINA P. GREER
Kara Roseen (D.C. Bar No. 997229)                   Senior Litigation Counsel
Jennifer Gindin (D.C. Bar No. 1031874)              U.S. Department of Justice, Civil Division
1440 New York Avenue, NW                            P.O. Box 878, Ben Franklin Station
Washington, DC 20005                                Washington, DC 20044
Phone: (202) 371-7000                               Tel. (202) 598-8770
         Case 1:21-cv-00124-TSC Document 16 Filed 02/08/21 Page 3 of 3




Gary.DiBianco@probonolaw.com                    Christina.P.Greer@usdoj.gov

Sahng-Ah Yoo (pro hac vice)                     Counsel for Defendants
One Manhattan West
New York, NY

Co-Counsel for Plaintiffs

Elizabeth B. Wydra (D.C. Bar No. 483298)
Brianne J. Gorod (D.C. Bar No. 982075)
Brian R. Frazelle (D.C. Bar No. 1014116)
Constitutional Accountability Center
1200 18th Street NW
Suite 501
Washington, DC 20036
Phone: (202) 296-6889

Co-Counsel for Plaintiffs

Laurie Ball Cooper (D.C. Bar No. 1017998)
Ayuda, Inc.
6925 B Willow Street NW
Washington, DC 20012
(202) 349-0656
laurie.ballcooper@ayuda.com

Counsel for Plaintiff Ayuda, Inc.


Dated: February 8, 2021




                                            2
